Citation Nr: 1042384	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  06-22 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for hammer toes.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel
 




INTRODUCTION

The Veteran served on active duty from March 1981 to October 
1988.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This case was previously before the Board in September 2008 and 
was remanded for the Veteran to undergo VA examinations.  The RO 
has complied with the remand directives.  


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence shows 
that the Veteran's multiple sclerosis, which manifested 16 years 
after service, is not related to active service.

2.  The preponderance of the competent medical and factual 
evidence shows that the  Veteran's hammertoes are not related to 
active service.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for multiple 
sclerosis have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2009).  

2.  The criteria for a grant of service connection for hammertoes 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or her 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in July 2005, November 2005, June 2006, 
and August 2006 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate her claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
outpatient treatment records, Social Security records, and 
private medical records.  Additionally, the Veteran was afforded 
a VA examination in April 2009.  Neither the Veteran nor her 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection claims

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2009); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service- connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a service-
connected disability.  See 38 C.F.R. § 3.310 (2007); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Multiple Sclerosis

The Veteran claims that symptoms of her multiple sclerosis began 
during her period of service.  Specifically, the Veteran alleges 
that she experienced headaches, nausea, dizziness, and pain in 
her extremities during service and these were all symptoms of her 
multiple sclerosis.  Because the preponderance of the competent 
medical evidence is against a finding that links multiple 
sclerosis to active service, the claim will be denied. 

The law provides that, with chronic disease shown as such in 
service (or within an applicable presumptive period under section 
3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

It has been observed that multiple sclerosis is a disease 
manifested by weakness, numbness, tingling, or unsteadiness in a 
limb; spastic paraparesis; retrobulbar neuritis; diplopia; 
disequilibrium; or a sphincter disturbance, such as urinary 
urgency or hesitation.  Traut v. Brown, 6 Vet. App. 495, 497 
(1994).  Multiple sclerosis is a disease with a prolonged course 
characterized by remissions and relapses over a course of many 
years.  Bielby v. Brown, 7 Vet. App. 238, 266 (1994).

The Veteran contends that symptoms of calf pain, decreased 
sensation of the lower extremities, and photophobia, noted during 
her active duty service period in 1985, 1987, and 1988, were 
manifestations of her subsequently diagnosed multiple sclerosis.  
However, the Veteran was also then diagnosed with obesity, 
hypertension, deep vein thrombosis, back problems, skin problems, 
"dizziness," and at least one episode of left sided parasthesis.

The Veteran's post-service treatment records contain a diagnosis 
of multiple sclerosis and treatment for this disease.  

The RO denied the claim of service connection for multiple 
sclerosis on the basis that symptoms of the disorder were noted 
in 2004 and the Veteran's multiple sclerosis was diagnosed in 
2005, 16-17 years after discharge, and that there is no medical 
evidence indicating that the disorder was diagnosed within 7 
years after such discharge. 

The record does not contain a competent medical opinion 
indicating that multiple sclerosis was caused by any incident of 
service.  Thus, a grant of "direct" (i.e., non-presumptive) 
service connection is not warranted.  Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994) (Both for the general proposition that in claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including direct 
service connection) see Bingham v. Principi, 421 F.3d 1346 (Fed. 
Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 
(2006).

Further, the evidence does not warrant an award of service 
connection for multiple sclerosis on a presumptive basis.  There 
is no question that the Veteran was diagnosed with the disorder 
in 2005, fully 16 years after service.  However, the Board has 
considered the provisions of 38 C.F.R. § 3.303(b), above, to 
ascertain if the Veteran's in-service and post-service symptoms 
could be considered as the onset of multiple sclerosis.  

Relevant to the Veteran's contentions, her service treatment 
records indicate that in May 1981, she was involved in a "bus 
accident."  She complained of right knee pain and a headache.  
However, in April 1982, she complained of a bilateral frontal 
headache which was diagnosed as being of unknown etiology, 
although a migraine source was suspected.  In August 1985, she 
was diagnosed as having mild to moderate tension-vascular 
headaches.  Vascular headaches were also diagnosed in July 1986.  
Although there was an indication in September 1986 that the 
Veteran had a "brain tumor," computerized tomography of her 
brain revealed no abnormalities.  On two occasions in September 
1986, the Veteran was diagnosed with common migraines - by a 
service department physician who reported that the Veteran had a 
"history of common migraines."  That examiner noted that the 
Veteran's computerized tomography scanning was within normal 
limits.  

In August 1988, the Veteran underwent a pre-separation physical 
examination, in which she was asked whether she had "frequent or 
severe headache;" "dizziness or faintly spells;" and "eye 
trouble."  However, the Veteran's bodily systems were all noted 
to be normal upon clinical evaluation, except for a history of 
hypertension (which is now service connected); elevated serum 
cholesterol; defective vision and 

The Veteran is a layperson who is essentially arguing that her 
in-service symptoms were the early manifestations of multiple 
sclerosis.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007), it was held that lay evidence may be competent and 
sufficient to establish a diagnosis of a condition when:  (1) a 
layperson is competent to identify the medical condition (i.e., 
when the layperson will be competent to identify the condition 
where the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the layperson 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional). 

The Veteran is plainly not competent to state that her in-service 
treatments were indicative of multiple sclerosis as a "simple" 
condition such as a broken leg.  The Veteran has not asserted, 
and as noted the record does not show, that she was treated 
specifically in service for multiple sclerosis symptoms, such 
that for consideration is a "contemporaneous medical 
diagnosis."

The question to be resolved is whether her testimony and the 
other evidence describes symptoms which "supports a later 
diagnosis by a medical professional" as in Jandreau.  Toward 
resolution of that question, the Veteran underwent a VA 
examination in April 2009.  


The Veteran reported injuring her head and knee in a bus accident 
during service. She stated that her headaches started 
approximately three months after her accident.  Her headaches 
continued after discharge from service.  The Veteran also 
reported blurred vision without her glasses in service.  In 2001, 
her vision improved, but her entire right side became paralyzed 
for three hours.  She reported that she had an MRI at that time 
and was diagnosed with multiple sclerosis.  The examiner noted 
that the first diagnosis of multiple sclerosis in the treatment 
records was in 2005.  The report also noted that the Veteran 
sought treatment after a fall in 2001.  

The examiner diagnosed multiple sclerosis and opined that her 
symptoms started in 2004, 16 years after service.  The examiner 
correctly noted that during service, the Veteran had a CT scan of 
her head with contrast and the results were normal.  Accordingly, 
the examiner determined that it is less likely than not that 
symptoms of her multiple sclerosis manifested within 7 years of 
her separation from service.  

The Board finds that none of the Veteran's reported symptoms in 
service; or any reported symptoms occurring within the 7 year 
presumptive period for multiple sclerosis, indicate that she 
incurred the disorder during or as a result of active military 
duty.  38 C.F.R. § 3.307 (Service connection for multiple 
sclerosis may be established if the disease manifested itself to 
a compensable degree within 7 years of discharge from active 
service).

To establish service connection for multiple sclerosis on a 
presumptive basis, the evidence would need show symptoms of this 
disease within seven years of her discharge from service.  
Although the Veteran contends that symptoms of calf pain, 
decreased sensation of the lower extremities, and photophobia, 
noted during her active duty service period in 1985, 1987, and 
1988, were manifestations of her subsequently diagnosed multiple 
sclerosis, the Veteran was also then diagnosed with obesity, 
hypertension, deep vein thrombosis, back problems, skin problems, 
"dizziness," and at least one episode of left sided parasthesis.  
There is no medical evidence that her in-service symptoms were 
actually symptoms of her multiple sclerosis.  Moreover, a normal 
CT scan of her head was done during service, and no evidence of 
multiple sclerosis was found at that time.  The headaches were 
considered possibly vascular related.

The Veteran does not contend, and the competent medical evidence 
does not show, that she was diagnosed as having multiple 
sclerosis by that time.  Although the Veteran has contended that 
her multiple sclerosis symptoms began during service, she has not 
presented any competent medical evidence to support this 
assertion - indeed her contention has been ruled out by the only 
competent and informed medical opinion of record.  Thus, the 
Board finds that service connection for multiple sclerosis is not 
warranted.

The Board has also considered the Veteran's lay statements that 
her multiple sclerosis symptoms began during her period of 
service.  An analysis of lay evidence requires consideration of 
both the credibility and the competency of the lay witness.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")); see 
also 38 C.F.R. § 3.159(a)(2).  

However, the Veteran has not been shown to possess any training, 
expertise, or credentials in the field of medicine, and 
accordingly while she is competent to present evidence as to her 
symptomology, the opinion of the VA examiner is more probative as 
to the timing of the onset of her multiple sclerosis.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).






Hammertoes

The Veteran alleges that she has hammertoes that are 
etiologically related to service.  Because the Veteran's account 
of in-service symptoms is not credible, the Board will deny the 
claim.  
The Veteran's service treatment records show that in May 1981, 
she complained of a callous on her right large toe, and reported 
the onset of a callous on her left large toe.  Although she was 
noted to have "fallen arches" her separation physical clinical 
evaluation indicates that her feet were normal.    

In August 2006, the Veteran reported to a VA podiatrist for 
treatment of foot corns and calluses.  She reported increased 
difficulties standing and wearing shoes, and reported that her 
feet were "feeling more like they are asleep."  The podiatrist 
noted that a "review of previous military records reveals (a 
history) of callouses."  The podiatrist reported that the 
Veteran was diabetic with a history of multiple sclerosis.  She 
observed that some parasthesia may have been related to "both," 
and that the Veteran had hammer toes deformities of both feet 
"since active duty military - now worse," and that "this foot 
type is more likely than not worsen (sic) by ill fitted foot 
wear."  

In September 2006, the same examiner reported that the Veteran 
was "seen in sick call many times for her feet, inculing (sic) 
pain in the feet, painful callousness and numbness in her toes."  
The podiatrist noted that "hammertoes do not develop overnight 
(unless by trauma).  They are usually the result of an imbalance 
of tendons as the result of a foot deformity.  This [Veteran] put 
seven years in active duty and participated in running physical 
training, doing long marches, and other training that required 
her to be on her feet for prolonged periods wearing combat boots.  
It is my opinion that the military service aggrevated (sic) her 
condition."

Generally, the degree of probative value which may be attributed 
to a medical opinion issued by a VA or private treatment provider 
takes into account such factors as its thoroughness and degree of 
detail, and whether there was review of the veteran's claims 
file. Prejean v. West, 13 Vet. App. 444 (2000). Also significant 
is whether the examining medical provider had a sufficiently 
clear and well- reasoned rationale, as well as a basis in 
objective supporting clinical data. Bloom v. West, 12 Vet. App. 
185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998). 
See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) 
(rejecting medical opinions that did not indicate whether the 
physicians actually examined the veteran, did not provide the 
extent of any examination, and did not provide any supporting 
clinical data). The Court has held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record. Miller v. West, 11 
Vet. App. 345 (1998).

Further, the law provides that in each case where a veteran is 
seeking service connection for any disability, due consideration 
shall be given to the places, types, and circumstances of such 
veteran's service as shown by such veteran's service record, the 
official history of each organization in which such veteran 
served, such veteran's medical records, and all pertinent medical 
and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002).

The August and September 2006 reports by the VA podiatrist are 
without probative value as to the cause of the Veteran's 
hammertoes.  Firstly, there is no evidence that the Veteran was 
"seen in sick call many times for her feet."  Instead, the 
record reveals a single incident in May 1981 where the Veteran 
complained of a callous on one foot, with another developing on 
the other foot.  Nor does the evidence suggest that while on 
active duty, the Veteran was required to participate in extended 
"long marches, and other training that required her to be on her 
feet for prolonged periods wearing combat boots."  While there 
is no doubt that the Veteran was required to participate in 
physical training, her service personnel records indicate that 
for the entirety of her military tenure, she was a clerk-typist, 
card punch operator, administrative specialist, and "general 
clerk."  She plainly was not in a military occupational 
specialty which would have required such arduous training and 
duties as she described to the 2006 medical care provider.

The August/September 2006 VA podiatrist also made no mention of 
the fact that upon separation from active duty, the Veteran's 
feet were "normal" on clinical evaluation.  Moreover, apart 
from the fact that the service treatment records largely belie 
the Veteran's report to the 2006 podiatrist, the Veteran is 
essentially asking the Board to credit her account that at some 
or all times between the peacetime era of 1981 and 1988, military 
authorities, through negligence or other cause, outfitted her 
with ill-fitting shoe wear.  
 
In April 2009, the Veteran underwent a VA examination.  The 
Veteran reported that after her discharge from service, she felt 
pain and could not walk when she put on shoes.  She saw a 
physician at that time and was diagnosed with hammertoes.  As 
noted, there is no support in the record for this report, which 
if true would have plainly resulted in such a diagnosis being 
recorded at the time of the Veteran's service.  

The VA examiner concluded that there was no objective evidence of 
hammertoes in the Veteran's service treatment records and her 
feet were noted as normal in her July 1988 discharge examination.  
He concluded, based upon this correct reading of the record, that 
the Veteran's hammertoes were not aggravated during service.  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
claimant. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 
125 F. 3d 1447 (Fed. Cir. 1997); (Holding that the Board has the 
"authority to discount the weight and probative value of evidence 
in light of its inherent characteristics in its relationship to 
other items of evidence").  The Veteran is competent to provide 
a report of continuity of symptoms since service.  However, she 
is plainly not credible in her report of in-service events, such 
that the reports of the 2006 VA podiatrist are without probative 
value.  

	(CONTINUED ON NEXT PAGE)








ORDER

Service connection for multiple sclerosis is denied.

Service connection for hammertoes is denied.



______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


